Citation Nr: 1504054	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his audiologist



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961, with subsequent service in the Army Reserves until 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. An RO rating decision in June 2007 denied the Veteran's claim for service connection for bilateral hearing loss; this decision is final.  

2. Evidence added to the record since the June 2007 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  

3. The competent medical opinion evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received since the June 2007 rating decision to reopen this claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for bilateral hearing loss.  The Board presently reopens the claim.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet.App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Veteran initially filed his claim for service connection for bilateral hearing loss in January 2007, which was denied in a rating decision, dated and issued in June 2007.  The Veteran was notified of this decision and of his appellate rights; however, he failed to file a timely notice of disagreement (NOD) with the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of this denial, the pertinent evidence of record included service treatment records; a June 2007 VA examination report; and statements from the Veteran.  The basis of the denial was that there was no medical evidence of record to show the Veteran's bilateral hearing loss arose during service, or to a compensable degree within one year of his separation from service.  

Evidence submitted since the June 2007 rating decision, includes statements and hearing testimony from the Veteran; medical treatise evidence; an April 2013 written statement from his life-long friend; an August 2012 private medical opinion report from "Paul Schneider" of the "Audibel Hearing Center;" January 2013 and June 2013 private medical opinion reports from "Jason Leyendecker" of "Audiology Concepts;" and an October 2012 VA examination report. 

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the June 2007 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  This evidence is new, in that it was not previously of record.  

In this regard, as noted, the evidence associated with the claims file after the June 2007 decision includes private medical opinions affirming that the Veteran's bilateral hearing loss is related to his service, and medical treatise evidence to support those findings.  Also, the April 2013 statement from the Veteran's friend, which shows observations of significant hearing loss since the Veteran left service, along with the Veteran's July 2014 hearing testimony, further documents the Veteran's complaints associated with his hearing disability.  Moreover, the Veteran's and his friend's lay statements generally provide more information concerning the circumstances surrounding the onset and etiology of his bilateral hearing loss, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is material in that it relates to previously unestablished facts that tend to substantiate the Veteran's claim.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran and his friend are competent to describe observable symptoms.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  

Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  For these reasons, the Board finds that the additional evidence received since the June 2007 rating decision warrants a reopening of the Veteran's claim of service connection for bilateral hearing loss, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Sensorineural hearing loss is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Veteran's hearing loss is shown by VA and private audiology examination to meet the criteria to be considered a disability for VA purposes.  

In the June 2007 rating decision, military acoustic trauma was conceded by the VA in relation to the grant of the Veteran's claim for service connection for tinnitus.  

The service treatment records reflect that no VA compensable hearing loss in either ear was demonstrated during the Veteran's active service.  Reports of Examination dated in September 1960 and June 1961 were absent of any findings related to abnormalities of the ears or drums upon clinical evaluation and whisper voice tests demonstrated findings of 15/15 in both ears.  

Notably, the service treatment records contain an undated audiogram, which was not interpreted into a formal report, which generally shows some fluctuations in testing in both ears.  

Audiometric testing was performed in a November 1961 separation examination, demonstrating puretone thresholds of 5, -10, -10, and 5 decibels at 500, 1000, 2000 and 4000 Hertz in the right ear and puretone thresholds of 5, -5, -5 and -5 at corresponding frequencies in the left ear.  The Veteran did not report any hearing problems or a history of hearing problems in the corresponding Report of Medical History.  

Audiometric testing was also performed in a March 1967 quadrennial examination, demonstrating puretone thresholds of 0 decibels at frequencies 500, 1000, 2000, and 4000 Hertz in both ears.  

At the outset, the Board notes that the measurement units of this testing was not identified, however, based on the date of the study, the results are presumed to be in American Standards Association (ASA) units.  As audiometric results since November 1967 are reported in units set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to subsequent test results.  The conversion, which requires the addition of various degrees of decibels depending on the Hertz level, is as follows:

500 Hertz (+15)
1000 Hertz (+10)
2000 Hertz (+10) 
3000 Hertz (+10)
4000 Hertz (+5)

Upon conversion from ASA units to ISO units, the results of the audiometric study in November 1961 reflect that upon separation from service, the Veteran  did not have VA compensable hearing loss.  See Hensley, supra.  However, the results did show that the Veteran had shifts in his hearing loss from the November 1961 study to the March 1967 study.  

VA examinations and opinions were obtained in this case.  A June 2007 VA audiology examination report shows the Veteran had a history of military noise exposure while in training with the infantry; however his post-service employment in sales had no noise exposure.  The examiner opined that the Veteran's current tinnitus was at least as likely as not caused by or a result of military noise exposure; however, since the Veteran's hearing was normal in both ears at military discharge, the current bilateral hearing loss was not caused by or a result of military noise exposure.  

An October 2012 VA audiology opinion report shows the examiner noted the September 1960 induction examination used the whispered voice test, which is not a valid test of auditory acuity; and the November 1961 discharge examination showed normal hearing.  The examiner noted that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 dB HL shift or more at any one frequency of 500 Hz to 4000 Hz.  The examiner opined that considering the pattern of the hearing thresholds level obtained in the Veteran's discharge examination, a significant shift in thresholds in both ears from induction to discharge was highly unlikely.  The examiner, citing the "Institute of Medicine," noted that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure.  The examiner concluded that, given the normal hearing at discharge, no likely significant shift in thresholds from induction to discharge, and given the cited medical opinions from the Institute of Medicine, the Veteran's hearing impairment is less likely than not caused or aggravated by military noise exposure.  

However, an August 2012 statement from Paul Schneider, a private hearing instrument dispenser, reflects an opinion that the Veteran's current hearing loss configuration is consistent with noise-induced hearing loss more so than aging or any other type.  Mr. Schneider noted that the Veteran's discharge report had normal to above average hearing scores reported at all frequencies tested.  The Veteran, when asked about these findings, stated that he never received a hearing evaluation from the discharging clinician and felt that the scores were entered in error.  Mr. Schneider concluded that, assuming the Veteran's claim that he never had his hearing evaluated by the military was true, and his statement that he was never employed in a position where loud noise was a concern, then the hearing loss was as likely as not due to acoustic trauma sustained in service.  

Statements dated in January 2013 and June 2013 from Jason Leyendecker, who is a Doctor of Audiology, reflect the opinion that the Veteran's hearing impairment was at least as likely as not caused by or a result of military noise exposure.  Mr. Leyendecker observed that the Veteran reported working as a cook in the military, and sustaining noise exposure damage from loud weapons being fired on the rifle range during basic training, as well as serving soldiers on the rifle range with no hearing protection.  Mr. Leyendecker also observed that the Veteran had little-to-no noise exposure after his military separation.  In the June 2013 statement, Mr. Leyendecker indicated that the Veteran provided his entrance and exit examinations that revealed normal hearing.  Mr. Leyendecker noted that it was highly unlikely that the evaluation would reveal thresholds at 0 dB across all frequencies bilaterally.  Mr. Leyendecker again concluded that the Veteran's hearing impairment was caused by or a result of military noise exposure.  

Also, Mr. Leyendecker provided testimony in July 2014 during the Veteran's Board hearing, in which he agreed with Mr. Schneider's findings that the Veteran's current audiometric presentation was consistent with noise-induced hearing loss, more so than aging or any other type.  Mr. Leyendecker explained that usually, noise-induced hearing loss is right around the higher frequencies, or between 3000 and 6000 Hz, and that the Veteran's hearing loss has definitely dropped in that area.  Mr. Leyendecker also addressed the medical treatise "Adding Insult to Injury: Cochlear Nerve Degeneration After Temporary Noise-Induced Hearing Loss."  This study demonstrated that nerve damage due to acoustic trauma affecting audio acuity might not be noticeable for months to years after the initial exposure.  Mr. Leyendecker opined that in the Veteran's case, everything was consistent with a finding that underlying cochlear nerve damage was undetectable during his March 1967 audio exam, and noted that hair cell damage can occur but does not necessarily show up as hearing loss at the time.  

In various statements to VA and in the July 2014 hearing, the Veteran reported that he had hearing loss in service, which continued to the present and has worsened.  He has also reported that he has not had any other significant acoustic trauma other than that which occurred in relation to his military duties.  He testified that subsequent to his military service he was employed in commercial leasing and as a sales consultant, the latter of which he continued to do for the remainder of his entire working career.  The Board finds this testimony credible.  

Moreover, an April 2013 lay statement from his life-long friend, who attested to knowing the Veteran prior to and subsequent to his military service, and that the Veteran's hearing loss was observable for the previous fifty years, is also competent and credible testimony of the etiology, extent, and duration of the hearing impairment.  

The Board also finds that the VA audiology examination and opinion reports have little or no evidentiary weight.  Both examiners focused on the fact that the Veteran did not have VA compensable hearing loss in service as the reason for why his bilateral hearing loss was not related to service.  However, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, both examiners failed to indicate if the ASA or ISO results were considered in making their determinations.  

The private medical opinions are based on the assumption that the Veteran did not undergo audiometric evaluation in service, or that his in-service test results were flawed; however, it is clear that he did undergo audiometric testing in November 1961 and March 1967.  The Board finds these opinions also carry less probative value.  However, the August 2012 opinion that the Veteran's hearing loss was consistent with noise-induced hearing loss more so than aging or any other type, when considered along with the Veteran's and his friend's testimony that he has had observable hearing loss for the past 50 years, and that he has not had any post-service noise exposure, is probative evidence in favor of the claim.  This opinion is supported by the July 2014 testimony of Mr. Leyendecker, which is bolstered by the medical treatise evidence submitted by the Veteran's representative during the hearing.  Thus, the evidence is at least in equipoise.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss, and, to that extent only, the claim to reopen is granted.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


